              Case 5:18-cv-04071-DDC-ADM Document 215 Filed 08/28/20 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                              OFFICE OF THE CLERK
                                              DISTRICT OF KANSAS


 TIMOTHY M. O’BRIEN                                                                    204 U .S . C O U R TH O U S E
       C LE R K O F C O U R T                                                               401 N . MA R K ET
                                                                                      W IC H IT A , KA N S A S 67202
                                                                                             (316) 
 INGRID A. CAMPBELL
    C H IE F D E P U TY C LE R K
                                                                                       490 U .S . C O U R TH O U S E
                                                                                            444 S .E . Q U IN C Y
    259 U .S . C O U R TH O U S E
                                                                                      T O P E K A , KA N S A S 66683
       500 S TA T E AV E N U E
K A N S A S C IT Y, KA N S A S 66101
                                              Topeka,Kansas                                  (785) 

           (913) 
                                              August 28, 2020



      Appeal Number : 20-3175

     SEE NOTICE OF ELECTRONIC FILING

     Pro Se Appellant Appeal

     Re: Anthony J. Hampton v. Barclays Bank Delaware et al
     District Court Case No: 18-4071-DDC-ADM
     Notice of Appeal filed by: Anthony J. Hampton
     Fee Status: Not Paid

            The following documents are for the parties in connection with the Notice of Appeal:
     Notice of Appeal and Copy of the Docket Sheet.

           If you have any questions, please contact the office of the Clerk of the U.S. Court of
     Appeals in Denver, Colorado at 303.844.3157.

                                                          Sincerely,
                                                          TIMOTHY M. O'BRIEN
                                                          CLERK OF COURT


                                                          By:
                                                                s/ J. Lolley
                                                                Deputy Clerk

     cc: Clerk, U.S. Court of Appeals
             (Notice of Appeal, Docket Sheet & Preliminary Record)
